t c memo united_states tax_court howard b efron petitioner v commissioner of internal revenue respondent docket no filed date kenneth r cohen for petitioner robert w mopsick for respondent memorandum findings_of_fact and opinion laro judge petitioner while residing in new jersey petitioned the court to redetermine respondent’s determination_of_a_deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure with respect to his federal_income_tax return after respondent’s concessions as summarized in our findings of facts we decide the following issues whether petitioner is entitled to trade_or_business expense deductions for in addition to those respondent has allowed we hold that he is to the extent stated in the opinion whether petitioner is entitled to a net_operating_loss nol deduction claimed on his return we hold that he is not and whether petitioner is liable for an addition_to_tax under sec_6651 for his failure to timely file the return we hold that he is findings_of_fact the parties filed with the court a stipulation of facts and related exhibits the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the facts accordingly a graduate of michigan state university with a degree in audio video engineering and broadcast management and business petitioner has worked in different capacities in the music industry for the last three decades throughout the 1980s petitioner worked as a salaried employee and administrative assistant 1unless otherwise indicated section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded for several record labels such as epic records and warner elektra records in order to obtain insights into the record business and to become established in the industry petitioner also collaborated with various recording artists and in the summer of he was the lead guitarist for the band blondie starting in the 1990s petitioner began to focus his career on becoming a music artist and selling independent records by the late 1990s petitioner worked with peter stougaard the senior vice president of creative for fox movies to produce one of petitioner’s first records and subsequently sold between big_number and big_number copies of it in to record stores across the new york metropolitan area to further his business goals and with advice from his entertainment attorney petitioner created zfl entertainment llc zfl entertainment and zfl music llc in to produce and publish music during the years at issue petitioner also worked part time as a licensed dentist one to three days per week to supplement his music career with the advent of digitized music production providing a cost-effective way to produce music at home petitioner purchased a house in in wanaque new jersey wanaque to both establish a residence and build a recording studio to be used exclusively for music production under zfl entertainment after 2zfl music llc is not at issue in this case consulting with different engineers and experts petitioner constructed the recording studio in his wanaque home and equipped it with professional hardware and software to produce music another aspect of petitioner’s music production business was to scout for musical talents since the early 2000s he has signed a number of musicians and worked with them to promote their work petitioner also solicited help from a seasoned record producer richard keller and a songwriter ronny maggette to promote these artists messrs keller and maggette worked with petitioner under split-fee arrangements to promote musicians who they believed had profit potential on separate occasions messrs keller and maggette provided petitioner marketing and technical_advice as to how to bring these artists to their audiences through the internet and digital music formats they also introduced petitioner to executives at different studios and record labels so that petitioner could secure record deals for his musicians under the split-fee arrangements or split sheets as they were commonly referred to in the industry messrs keller and maggette would earn royalties on the profits the musicians generated and sometimes an additional fixed fee for each song produced in petitioner discovered a brazilian band carne loca during a business trip to brazil relating to his dentistry business petitioner subsequently presented a demo tape of carne loca to mr keller who in recognizing the band’s talents agreed to partner with petitioner under a split-fee arrangement to promote the band in petitioner entered into an exclusive personal service agreement with carne loca to produce records and arrange for live performances in order to penetrate the brazilian market mr keller introduced petitioner to his contacts in new york who in turn introduced petitioner to executives of record labels in brazil in petitioner traveled to brazil and met with executives of these record labels in an attempt to obtain carne loca recording contracts with these labels the project involving carne loca however met with mixed success on date petitioner filed his federal_income_tax return for attached to the return was a schedule c profit or loss from business for zfl entertainment on which petitioner reported gross_income of dollar_figure and total expenses of dollar_figure including car and truck expenses of dollar_figure contract labor expenses of dollar_figure a depreciation expense of dollar_figure cost of insurance of dollar_figure other interest of dollar_figure legal and professional expenses of dollar_figure repairs and maintenance_expenses of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure other expenses of dollar_figure a portion of which was attributable to petitioner’s use of a cellular phone during his business trip in brazil and dollar_figure for the business use of his home the return also claimed a deduction for a net_operating_loss nol_carryover from of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for in the notice respondent disallowed petitioner’s business_expense deductions relating to zfl entertainment because as respondent determined zfl entertainment was not a business entered into for profit within the meaning of sec_183 and petitioner in any event had failed to establish the expenses were ordinary and necessary expenses_incurred in carrying on that venture respondent also determined petitioner was not entitled to the nol_carryover from because petitioner did not establish that he incurred any such deductible loss further respondent determined petitioner was liable for an addition_to_tax of dollar_figure for failure to timely file under sec_6651 petitioner timely filed a petition with the court to challenge respondent’s determinations the parties went to great lengths at trial to examine whether in zfl entertainment was a profit-seeking venture as it appeared that respondent’s deficiency determination relied heavily and primarily on the sec_183 limitation on losses from activities not engaged in for profit but in his posttrial brief respondent conceded that for zfl entertainment was a business engaged in for profit respondent has also conceded that petitioner has substantiated the following business_expenses of zfl entertainment car and truck expenses of dollar_figure depreciation_deductions of dollar_figure cost of insurance of dollar_figure legal and professional expenses of dollar_figure repairs and maintenance_expenses of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure postage of dollar_figure and a deduction for of mortgage interest and property taxes or dollar_figure for the business use of petitioner’s home i deductions opinion deductions are a matter of legislative grace and a taxpayer bears the burden of producing sufficient evidence to substantiate any allowable deduction under the code sec_6001 rule a 503_us_79 sec_1_6001-1 income_tax regs sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in 3on brief respondent concedes that petitioner has substantiated legal and professional expenses of dollar_figure under the heading questions presented respondent questions whether petitioner is entitled to deduct legal and professional expenses of dollar_figure later in his brief respondent again concedes petitioner has substantiated these expenses we find respondent has conceded this expense item 4see also infra note carrying_on_a_trade_or_business additionally sec_172 permits a taxpayer to deduct for the current taxable_year an nol incurred from another year under the familiar cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a reasonable basis for the court to do so 39_f2d_540 2d cir 85_tc_731 sec_274 supersedes the cohan_rule however in that it imposes stringent substantiation requirements for expenses related to listed_property which includes passenger automobiles and cellular phones sec_1_274-5t temporary income_tax regs fed reg date see also 50_tc_823 aff’d 412_f2d_201 2d cir see generally sec_280f in the ensuing discussion where appropriate we will identify the applicable substantiation standard used to analyze petitioner’s claims 5a cellular phone was considered listed_property for the year at issue sec_280f was amended by the creating small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite effective for tax years beginning after date which removed cellular phones from listed_property a trade_or_business expense deductions as a result of respondent’s concessions we are left to decide whether petitioner is able to substantiate the following expenses zfl entertainment claimed as deductions for dollar_figure of car and truck expenses dollar_figure of depreciation expense dollar_figure of repairs and maintenance_expenses dollar_figure for petitioner’s business use of his home dollar_figure of contract labor expenses dollar_figure of other interest_expenses and dollar_figure of other expenses we address each in turn car and truck expenses car and truck expenses are subject_to the strict substantiation requirements of sec_274 and the court may not apply the cohan_rule see sanford v commissioner t c pincite see also sec_1_274-5t temporary income_tax regs supra under the sec_274 regulations in order to substantiate expenses relating to business use of automobiles a taxpayer must provide 6because respondent did not assert or make any argument at trial or on his posttrial brief that expenses petitioner reported on his return were neither ordinary nor necessary in carrying on zfl entertainment as a trade_or_business respondent is deemed to have abandoned that position see 73_tc_266 n in any event there is ample evidence in the record to find that the expenses were ordinary and necessary business_expenses adequate_records to show the amount of each separate expense the mileage for each business use of the automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records such as an account book a diary a log a statement of expenses trip sheets or a similar record a taxpayer may substantiate expenses for mileage with sufficiently detailed written or oral statements and other collateral evidence establishing that the expenses were incurred see sec_1_274-5t i temporary income_tax regs fed reg date to substantiate the deduction relating to the business use of his vehicle petitioner relies on a planner in which he describes his daily activities in that relate to his dentistry and music businesses at trial petitioner testified he prepared the planner in for respondent’s field_audit according to petitioner he was able to reconstruct the planner which is essentially an activity log because he was able to determine using the parking and toll collection receipts that he collected in the ordinary course of business throughout when and where he conducted his business activities the planner is reliable evidence as it competently represents petitioner’s business records see fed r evid see also id the planner includes multiple entries showing the dates on which petitioner had traveled for business to new york new york new york city newark new jersey newark and paramus new jersey paramus it shows petitioner traveled times to new york city times to newark and times to music center in paramus in however these entries do not tell us where the trips originated from and the miles traveled they do not reveal the amounts of expenses actually incurred it is also unclear whether petitioner made some of the trips to newark for zfl entertainment or for his dentistry practice as some of the entries tend to show petitioner had traveled to newark for both thus the planner despite its reliability as part of petitioner’s business records is insufficient to meet the stringent substantiation requirements under sec_274 to prove the elements of an expenditure accordingly we sustain respondent’s determination with respect to petitioner’s car and truck expenses depreciation_deductions sec_167 allows as a deduction a reasonable allowance for the depreciation of property used in a taxpayer’s trade_or_business or held_for_the_production_of_income under cohan we will analyze petitioner’s depreciation deduction claims if the record before us provides a reasonable basis to estimate the related expenses we find that a depreciation schedule that petitioner’s accountant prepared coupled with petitioner’s own testimony at trial has provided such basis respondent concedes petitioner is able to substantiate dollar_figure of the dollar_figure he claimed on his return but argues that petitioner has presented no evidence to substantiate a dollar_figure depreciation expense for assets that petitioner purportedly placed_in_service in and for his music production business petitioner on the other hand unequivocally testified at trial that a report prepared by his accountant-- depreciation and amortization report zfl entertainment llc depreciation and amortization report --accurately showed he acquired and placed_in_service assets in and for his business and assets this report stipulated by the parties provides the dates on which the assets were acquired the depreciation method the depreciable lives of the assets and their cost bases this report also references 7the strict substantiation requirements under sec_274 do not apply because none of the property for which petitioner sought depreciation_deductions was listed_property 8the report has been stipulated by parties into evidence only as a true and correct copy of a document as titled we do not understand respondent to have stipulated what the report purports to prove another depreciation schedule claiming an additional dollar_figure of deductions which petitioner as respondent concedes has independently substantiated additionally the report lists three assets acquired and placed_in_service in respondent has also conceded in his posttrial brief that petitioner has provided receipts to substantiate these purchases the depreciation and amortization report claims petitioner is entitled to a dollar_figure depreciation expense deduction in addition to what respondent has allowed thus our resolution of this issue must turn on our perception of petitioner’s credibility during his testimony at trial as the trier of fact we observe the candor sincerity and demeanor of each witness in order to evaluate his testimony and to assign weight to that testimony for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case we will not simply accept a witness’s uncontroverted testimony at face value unless we find that our impression of the witness coupled with our review of the credible facts at hand conveys to us an understanding consistent with the spoken word see 115_tc_43 aff’d 229_f3d_221 3d cir we found petitioner to be a credible witness throughout the trial and have little reason to doubt the veracity of his testimony that he acquired all the assets listed in the depreciation and amortization report with rare exceptions petitioner has been able to substantiate his other expenses with documents and receipts that he diligently keeps in the course of his business where he was unable to provide records to support his deduction claims he did not hesitate to admit so the depreciation and amortization report itself provides detailed information on the assets’ acquisition dates and cost bases in fact respondent concedes that petitioner is able to produce receipts to substantiate dollar_figure of the dollar_figure shown in the report thus when viewed in the context of the entire record before us petitioner’s credible and unwavering testimony coupled with the report bears sufficient indicia of reliability that we find petitioner did substantiate the purchases shown in the report see olken v commissioner tcmemo_1981_176 41_tcm_1255 king v commissioner tcmemo_2006_112 91_tcm_1206 using taxpayer’s credible testimony at trial as basis to estimate depreciable basis under cohan in situation where taxpayers testified their records were destroyed by flood aff’d 252_fedappx_951 11th cir accordingly we find petitioner has met his burden to substantiate dollar_figure of the depreciation deduction in excess of what respondent has conceded repairs and maintenance petitioner claims dollar_figure of repairs and maintenance_expenses in excess of respondent’s concession on brief petitioner rests his claim on certain documents admitted into evidence some of these documents however appear to be only the equivalent of work orders or estimate requests which cannot establish that petitioner actually incurred these expenses thus we hold petitioner is entitled to deductions for repairs and maintenance only in the amount respondent has conceded or dollar_figure business use of home petitioner’s return claimed he used of his home for zfl entertainment and was entitled to a deduction of dollar_figure at trial petitioner stated the original calculation inappropriately included the square footage of the basement which petitioner did not end up using as part of his home studio because of how the basement’s humidity affected the tuning of his instruments upon recalculation petitioner informed the court that he used big_number square feet of big_number square feet of his home or exclusively for his music production business in his posttrial brief respondent concedes that petitioner used of his home for zfl entertainment thus the record shows the parties are in agreement that petitioner cannot--in fact petitioner has declined to--substantiate an amount of deduction for business use of his home in excess of what respondent has conceded thus we hold petitioner is entitled to deduct dollar_figure for the business use of his home contract labor expenses on brief petitioner states that the contact labor expense item is a cash payment which he does not have a receipt to substantiate without any basis to estimate this expense under cohan any allowance of that expense would amount to unguided largesse 245_f2d_559 5th cir thus the court sustains respondent’s determination with respect to this expense interest_expenses petitioner also acknowledges that he did not substantiate at trial the interest_expense that he reported on the return nothing in the record can provide a basis on which the court may estimate this expense under cohan thus the court sustains respondent’s determination see cohan v commissioner f 2d pincite other expenses respondent contends that petitioner cannot substantiate dollar_figure of other expenses petitioner’s return claims as deductions the following other expenses a dollar_figure for telephone and communications b dollar_figure for costumes and clothes c dollar_figure for postage and d dollar_figure for miscellaneous items respondent has conceded that petitioner expended dollar_figure for postage on brief petitioner states that the telephone and communications expenses encompass dollar_figure of telephone charges and that the miscellaneous items include a fee for his web site dollar_figure and a charitable_contribution to music for life charity dollar_figure petitioner acknowledges he has not provided substantiation for these expenses petitioner claims however certain receipts in evidence support i the balance of his telephone and communications deduction which represents charges for cellular phone calls he made when he was in brazil to promote carne loca and ii dollar_figure spent on clothes for the band a telephone and communications with respect to the dollar_figure of telephone charges the court sustains respondent’s disallowance of any deduction for these charges because petitioner failed to substantiate this expense item at trial and nothing in the record before us would provide a reasonable basis for the court to credit petitioner under cohan see id with respect to petitioner’s cellular phone expenses_incurred during his business travel to brazil the court finds that petitioner has substantiated the claimed expenses under the heightened substantiation requirements of sec_274 as in the case of business use of automobiles a cellular phone is listed_property and petitioner must provide adequate_records to support the elements of a business expendituredollar_figure see sec_1_274-5t and c temporary income_tax regs fed reg date to support his claim petitioner offers copies of the prepaid phone cards purchased in brazil and their receipts which are highly probative because they were collected by petitioner at the time of the expenditure petitioner also testified credibly that all the expenses_incurred in brazil were related to zfl entertainment thus petitioner’s documentary_evidence coupled with his testimony has proved to the court’s satisfaction the amount of the cellular phone expenditure the amount of business use ie compared to personal_use 9a telephone as opposed to a cellular phone is not listed_property and not subject_to the strict substantiation requirements of sec_274 see sherrer v commissioner tcmemo_2011_198 102_tcm_173 10see supra note ie the time and date of the expenditure ie during petitioner’s business trip to brazil from march to date and the business_purpose of the expenditure ie promotion of carne loca in brazil see sec_1_274-5t temporary income_tax regs supra accordingly petitioner is entitled to deduct big_number brazilian reals br for the cellular phone expenses_incurred in brazildollar_figure b costumes and clothing costumes and clothing are not listed_property under sec_274 the court may estimate the expense under cohan to support his claim petitioner provides a receipt from a foreign_currency exchange in são paulo which shows he exchanged dollar_figure for br the receipt is marked with a handwritten note clothes band at trial the court admitted the receipt into evidence as petitioner’s business record see fed r evid petitioner’s testimony also corroborated what the receipt was offered to prove thus we find the receipt sufficient to substantiate dollar_figure of business_expenses for costumes and clothesdollar_figure 11the amount in u s dollars which petitioner is entitled to deduct shall be computed using the br-u s dollar currency exchange rate in effect on the relevant date 12clothing and costumes expenses are deductible under sec_162 if the clothing and costumes are specifically required as a condition_of_employment continued c miscellaneous items petitioner concedes he did not substantiate at trial the miscellaneous items which according to petitioner’s posttrial brief include a fee for his web site dollar_figure and a charitable_contribution to music for life charity dollar_figure without any evidence the court is unable to estimate the expense under cohan see williams f 2d pincite accordingly we sustain respondent’s determination b nol deduction sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year sec_172 absent an election to the contrary an nol for any taxable_year must first be carried back years and then carried over years sec_172 a taxpayer claiming an nol deduction bears the continued not adaptable to general usage as personal clothing and not worn as personal clothing 30_tc_757 petitioner’s testimony supports the finding that the clothing was purchased for carne loca’s live music performances in brazil no contention is made that the clothing was either adaptable to personal_use or in fact worn as personal clothing see nelson v commissioner tcmemo_1966_224 25_tcm_1142 finding clothing expenses deductible by taxpayers who bought clothing for acting in television series where record before court did not indicate personal_use indeed respondent does not argue on brief that petitioner’s expenses if substantiated are not otherwise deductible thus as we have stated elsewhere in this opinion we deem respondent to have waived the argument see supra note burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 green v commissioner tcmemo_2003_244 86_tcm_273 as part of meeting that burden the taxpayer must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs thus to support the claimed nol deduction carried over from petitioner must be able to prove first that he incurred an nol in and second that a portion of that nol is properly deductible for for the nol from to be properly deductible for petitioner must show either that it was not fully used in the two carryback years ie and or that he elects under sec_172 to waive the carryback of the nol see sec_172 lassiter v commissioner tcmemo_2002_25 83_tcm_1139 dollar_figure 13in lassiter v commissioner tcmemo_2002_25 83_tcm_1139 we interpreted sec_172 as it applied to net operating losses for tax years beginning on or before date where the section required a 3-year carryback and a 15-year carryover although sec_173 has since been amended to require a 2-year carryback and then a 20-year carryover our analysis relating to the sequencing of carrybacks and carryovers continues to apply in full continued petitioner has not met his burden to establish that he meets any of these requirements the return does not include the statement and the schedule required by the regulation nor did petitioner offer any testimony at trial to support the claimed nol deduction as far as income and losses_incurred before are concerned the record before us includes only petitioner’s federal_income_tax return and an unexecuted amended federal_income_tax return the return as amended claims a loss of dollar_figure but does not include any schedules to explain how petitioner has arrived at his gross_income and deductionsdollar_figure even if we take the purported nol on its face the record lacks the necessary information to establish whether any portion of the loss would be properly deductible for since we do not know whether there was any income for or to absorb the loss accordingly we sustain respondent’s continued force to the section as amended see eg esrig v commissioner tcmemo_2012_38 103_tcm_1206 14the amended return states under explanation of changes to income deductions and credits that an amended schedule c is enclosed however the parties did not submit the amended schedule c into evidence determination to disallow the nol_carryover deduction for dollar_figure see green v commissioner t c m cch pincite ii sec_6651 penalty petitioner’s posttrial brief does not advance any argument or theory as to why the court should not hold him liable for the addition_to_tax under sec_6651 for the late filing of his return nor has petitioner articulated any basis during trial or after trial on which the court should find him not liable for the addition to taxdollar_figure because petitioner has not proffered any evidence or advanced any argument to show his failure to timely file the return was due to reasonable_cause and not willful neglect we deem petitioner has conceded the issue and sustain respondent’s determination that petitioner is liable for an addition_to_tax under sec_6651 see 124_tc_223 aff’d 652_f3d_1042 9th cir 15to the extent the nol is otherwise allowed we do not intend our holding to limit petitioner’s ability to deduct his nol from in the carryback years or any other carryover year 16in his pretrial brief petitioner asserts that if the court allowed the deductions claimed on his return there would be no tax_liability on which an addition_to_tax may be assessed under sec_6651 however petitioner’s assertion fails to take into account that income from his dentistry business exceeds any losses_incurred from his music production business thus there will be a positive_income resulting in tax_liability on which an addition_to_tax can be assessed we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or lacking in merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
